Order, Supreme Court, New York County, entered November 8, 1971, granting protective order, unanimously reversed, on the law and the facts, the motion denied, and discovery directed to proceed in accord with plaintiff’s notice. Appellant shall recover of respondent $30 costs and disbursements of this appeal. Defendant on examination before trial obtained some 311 invoices purporting to show plaintiff’s damages. Defendant asserts- to several discrepancies in these invoices which challenge their validity and seeks a discovery of the underlying -books recording these invoices. We believe that sufficient has been *703shown to warrant this investigation. A request for a discovery of plaintiff’s income tax returns has been withdrawn. Concur—Markewich, J. P., Nunez, Kupferman, Murphy and Steuer, JJ.